

INCENTIVE PLAN
 
OF
 
CARRIZO OIL & GAS, INC.
 
INDEPENDENT CONTRACTOR RESTRICTED STOCK AWARD AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of the ____ day of _________, 2006
(the “Grant Date”), by and between Carrizo Oil & Gas, Inc., a Texas corporation
(the “Company”), and ______________ (the “Grantee”), a consultant of the
Company.
 
The Company has adopted the Incentive Plan of Carrizo Oil & Gas, Inc. (the
“Plan”), a copy of which is appended to this Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible employees, directors
and independent contractors of the Company and its Subsidiaries. Capitalized
terms used and not otherwise defined herein shall have the meaning ascribed
thereto in the Plan.
 
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the restricted stock
provided herein in order to provide Grantee with additional remuneration for
services rendered, to encourage Grantee to remain in the service of the Company
or its Subsidiaries and to increase Grantee’s personal interest in the continued
success and progress of the Company.
 
The Company and Grantee therefore agree as follows:
 
1.  Grant of Restricted Stock. Subject to the terms and conditions herein,
effective as of the Grant Date, the Company grants to the Grantee ______ shares
of Common Stock of the Company, par value $.01 per share (the “Restricted
Stock”). The Company will issue to the Grantee stock certificates evidencing the
shares of Restricted Stock, which certificates will be registered in the name of
the Grantee and will bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to the Restricted Stock, substantially
in the following form:
 
The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Restricted Stock Award Agreement,
effective as of ________, 2006, between Carrizo Oil & Gas, Inc. and the
registered owner hereof. Copies of such Agreement are on file in the offices of
Carrizo Oil & Gas, Inc., 1000 Louisiana Street, Suite 1500, Houston, Texas
77002.
 
The certificates evidencing the shares of Restricted Stock shall be held in
custody by the Company or, if specified by the Committee, by a third party
custodian or trustee, until the restrictions on such shares shall have lapsed,
and, as a condition of this award of Restricted Stock, the Company may require
that the Grantee deliver a stock power, duly endorsed in blank, relating to the
shares of Restricted Stock.
 
-1-

--------------------------------------------------------------------------------




2.  Transfer Restrictions. Except as expressly provided herein, the shares of
Restricted Stock are not transferable (voluntarily or involuntarily) other than
by will or the laws of descent and distribution, and may not otherwise be
assigned, pledged, hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process. Upon any attempt to effect
any such disposition, or upon the levy of any such process, the award provided
for herein shall immediately become null and void, and the shares of Restricted
Stock shall be immediately forfeited to the Company.
 
3.  Restrictions. Subject to the provisions of paragraph 4 hereof, the
restrictions on the shares of Restricted Stock shall lapse and such shares shall
vest in the Grantee in three installments at the rate of thirty-three and
one-third percent (33-1/3%) of the shares of Restricted Stock awarded hereunder
(rounded up to the nearest whole number) on each of the first, second and third
anniversary dates of the Grant Date; provided that the Grantee has been in the
continuous service of the Company and its Subsidiaries through the applicable
date (subject to the provisions of any applicable written consulting agreement
between the Grantee and the Company or any Subsidiary).
 
Shares as to which restrictions shall have lapsed shall no longer be deemed
Restricted Stock, and the Company shall deliver to the Grantee certificates
representing such shares as described in paragraph 5 below.
 
4.  Termination of Service.
 
(a)  Upon termination of the Grantee’s service with the Company or any
subsidiary of the Company (or the successor of any such company) as a result of
(i) the death of the Grantee or (ii) the disability of the Grantee, the
restrictions on all shares of Restricted Stock shall immediately lapse and such
shares shall vest in the Grantee or, as applicable, the Grantee’s legal
representative, beneficiary or heir. Whether the Grantee’s service terminates
due to “disability” for purposes of this Agreement will be determined by the
Committee in its discretion.
 
(b)  Upon termination of the Grantee’s service with the Company or any
subsidiary of the Company (or the successor of any such company) by the Company
or any such subsidiary without Cause (as defined below), the restrictions on all
shares of Restricted Stock shall immediately lapse and such shares shall vest in
the Grantee.
 
(c)  Upon termination of the Grantee’s service with the Company or any
subsidiary of the Company (or the successor of any such company) for any reason
other than as described in subsections (a) and (b) above, all shares of
Restricted Stock as to which the restrictions thereon have not previously lapsed
shall be immediately forfeited to the Company.
 
“Cause” for purposes of the Agreement shall mean a breach by the Grantee of any
written consulting agreement between the Grantee and the Company or a Subsidiary
in effect at the time of the Grantee’s termination of service or, in the absence
of any such consulting agreement, any of the following: (a) conviction of the
Grantee by a court of competent jurisdiction of any felony or a crime involving
moral turpitude; (b) the Grantee’s knowing failure or refusal to follow
reasonable instructions of the Board or reasonable policies, standards and
regulations of the Company or its Subsidiaries; (c) the Grantee continuously
conducting himself
 
-2-

--------------------------------------------------------------------------------




in an unprofessional, unethical, immoral or fraudulent manner; or (d) the
Grantee’s conduct discredits the Company or a Subsidiary or is detrimental to
the reputation, character and standing of the Company or a Subsidiary.
 
5.  Distribution Following Termination of Restrictions. Upon the vesting and
expiration of the restrictions as to any portion of the Restricted Stock, the
Company will cause a new certificate evidencing such number of shares of Common
Stock to be delivered to the Grantee, or in the case of his death to his legal
representative, beneficiary or heir, free of the legend regarding
transferability; provided that the Company shall not be obligated to issue any
fractional shares of Common Stock.
 
6.  Designation of Beneficiary. The Grantee may designate a beneficiary or
beneficiaries to whom the shares of Restricted Stock shall pass upon Grantee’s
death and may change such designation from time to time by filing a written
designation of beneficiary or beneficiaries with the Committee on the form
annexed hereto as Exhibit A or such other form as may be prescribed by the
Committee, provided that no such designation shall be effective unless so filed
prior to the death of Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee’s death, the shares of
Restricted Stock shall pass by will or the laws of descent and distribution.
Following Grantee’s death, the person to the Restricted Stock passes according
to the foregoing shall be deemed the Grantee for purposes of any applicable
provisions of this Agreement.
 
7.  Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Restricted Stock, the Grantee shall have
the right to vote the shares of Restricted Stock and to receive any cash
dividends paid with respect thereto unless and until forfeiture thereof. Any
dividend or distribution payable with respect to shares of Restricted Stock that
shall be paid or distributed in shares of Common Stock shall be subject to the
same restrictions provided for herein, and the shares so paid or distributed
shall be deemed Restricted Stock subject to all terms and conditions herein. Any
dividend or distribution (other than cash or Common Stock) payable or
distributable on shares of Restricted Stock, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Agreement to the
same extent and in the same manner as the Restricted Stock is subject; provided
that the Committee may make such modifications and additions to the terms and
conditions (including restrictions on transfer and the conditions to the timing
and degree of lapse of such restrictions) that shall become applicable to such
dividend or distribution as the Committee may provide in its absolute
discretion.
 
8.  Adjustments. As provided in Section 15 of the Plan, certain adjustments may
be made to the Restricted Stock upon the occurrence of events or circumstances
described in Section 15 of the Plan. Without limiting the generality of the
foregoing, and except as otherwise provided in the Plan or this Agreement, in
the event of any merger, consolidation, reorganization, recapitalization,
reclassification or other capital or corporate structure change of the Company,
the securities or other consideration receivable for or in conversion of or
exchange for shares of Restricted Stock shall be subject to the terms and
conditions of this Agreement to the same extent and in the same manner as the
Restricted Stock is subject; provided that the Committee may make such
modifications and additions to the terms and conditions (including restrictions
on transfer and the conditions to the timing and degree of lapse of such
restrictions) that shall become applicable to the securities or other
consideration so receivable as the Committee may provide in its absolute
discretion.
 
-3-

--------------------------------------------------------------------------------




9  Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company may, if required by applicable law, deduct from the shares of Common
Stock otherwise payable or deliverable an amount of cash and/or number of shares
of Common Stock (valued at their Fair Market Value on the applicable date) that
is equal to the amount of all federal, state and local taxes required to be
withheld by the Company upon such exercise, as determined by the Committee.
 
10.  Restrictions Imposed by Law. Without limiting the generality of Section 16
of the Plan, the Grantee agrees that the Company will not be obligated to
deliver any shares of Common Stock, if counsel to the Company determines that
such exercise, or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted. The Company shall in no event be obligated
to take any affirmative action in order to cause the issuance or delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
 
11.  Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be (a) delivered personally to the
following address:
 
Carrizo Oil & Gas, Inc.
1000 Louisiana Street , Suite 1500
Houston, Texas 77002
 
or (b) sent by first class mail, postage prepaid and addressed as follows:
 
Carrizo Oil & Gas, Inc.
1000 Louisiana Street , Suite 1500
Houston, Texas 77002
Attention: Payroll/Benefits Manager
 
Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.
 
12.  Amendment. Notwithstanding any other provisions hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee as
contemplated by Section 6 of the Plan. Without limiting the generality of the
foregoing, without the consent of the Grantee,
 
(a)  this Agreement may be amended or supplemented (i) to cure any ambiguity or
to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein, or (ii) to add to the covenants
and agreements of the Company for the benefit of Grantee or surrender any right
or power reserved to or conferred upon the Company in this Agreement, subject,
however, to any required approval of the Company’s stockholders and, provided,
in each case, that such changes or corrections shall not adversely affect the
rights of Grantee with respect to the Award evidenced hereby without the
Grantee’s consent, or (iii) to make such other
 
-4-

--------------------------------------------------------------------------------




changes as the Company, upon advice of counsel, determines are necessary or
advisable because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities laws; and
 
(b)  subject to Section 6 of the Plan and any required approval of the Company’s
stockholders, the Award evidenced by this Agreement may be canceled by the
Committee and a new Award made in substitution therefor, provided that the Award
so substituted shall satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action shall adversely affect the Restricted
Stock to the extent then vested without the Grantee’s consent.
 
13.  Grantee Engagement. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the service of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any contracting Subsidiary to terminate the Grantee’s service at any time for
any reason; subject, however, to the provisions of any written consulting
agreement between the Grantee and the Company or any Subsidiary.
 
14.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas.
 
15.  Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
 
16.  Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy shall be an original, but all of them
together represent the same agreement.
 
17.  Rules by Committee. The rights of the Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
 
18.  Entire Agreement. Subject to the provisions of any applicable written
consulting agreement between the Grantee and the Company or any Subsidiary,
Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the Restricted
Stock and replaces and makes null and void any prior agreements, oral or
written, between Grantee and the Company regarding the Restricted Stock.
 
-5-

--------------------------------------------------------------------------------



19.  Grantee Acceptance. Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.
 
 
 
-6-

--------------------------------------------------------------------------------




Carrizo Oil & Gas, Inc.






By:/  s/S.P. Johnson IV      
Name: S.P. Johnson IV
Title: President




ACCEPTED:




-7-

--------------------------------------------------------------------------------




Exhibit A to Independent Contractor
Restricted Stock Award Agreement dated as
of ______, 2005




Incentive Plan of Carrizo Oil & Gas, Inc.


Designation of Beneficiary






 
I, ___________________________________________ (the “Grantee”), hereby declare
that upon my death _______________________________

 
 Name


(the “Beneficiary”) of
_____________________________________________________________________________,
who is my ___________________
Street Address    City    State   Zip Code


_________________________________________________, shall be entitled to the
Restricted Stock and all other rights accorded the Grantee by the above-
Relationship to Grantee
 
referenced agreement (the “Agreement”).
 
It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary's survival of the Grantee’s death. If any such condition is not
satisfied, such rights shall devolve according to the Grantee’s will or the laws
of descent and distribution.


It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Company prior
to the Grantee’s death.
 

     
 Date
 
 Grantee

 

 
-8-

--------------------------------------------------------------------------------







